Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/1/22, the Applicant argued the claims previously rejected in the Office Action dated 6/9/22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. United States Patent Publication 2015/0100564 (hereinafter “Clark”).
Claim 1:
	Clark discloses:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to minimize personally identifiable information (PII) in an electronic document, the method comprising (see paragraphs [0014] and [0015]):
receiving, by an iterative personally identifiable information minimization (IPIIM) engine executing in the data processing system, an electronic document comprising natural language content having a mention of a protected entity (see paragraph [0017]). Clark teaches receiving a corpus of data with natural language content having personal identifiable information and an engine to minimize the PII;
applying, by the IPIIM engine, natural language processing and analytic analysis on the natural language content to obfuscate the mention of the protected entity and thereby generate a first minimized natural language content (see paragraph [0010]). Clark teaches applying the natural language processing on the content to obfuscate the sensitive information;
processing, by a question answering computing system, the first minimized natural language content to generate a first listing of one or more candidate answers and corresponding confidence scores (see paragraph [0022]). Clark teaches processing the first minimized content to generate candidate results with corresponding weights;
determining, by the IPIIM engine, whether or not the first minimized natural language content is sufficiently obfuscated based on the first listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0021] and [0022]). Clark teaches determining whether the results set are obfuscated based on scores and analysis; and
in response to determining that the first minimized natural language content is sufficiently obfuscated, providing the first minimized natural language content as a final minimized natural language content of the electronic document for processing by a requestor computing device (see paragraphs [0021] and [0022]). Clark teaches returning the final desired results based on the analysis.

Claim 2:
	Clark discloses:
The method of claim 1, further comprising, 
in response to determining that the first minimized natural language content is not sufficiently obfuscated, iteratively performing additional minimizations of elements present in the natural language content to increase obfuscation/minimization of elements in the natural language content until a sufficient level of obfuscation is achieved to cause the question answering system to not include a correct identity of the protected entity in the listing of one or more candidate answers with a corresponding confidence score equal to or higher than a predetermined threshold confidence score (see paragraph [0025]). Clark teaches a user may iteratively increase the number of generated subqueries if the search does not yield acceptable results. The query protector returns the generated subqueries which may then be sent to one or more search engines for execution for more acceptable results.

Claim 3:
	Clark discloses:
The method of claim 1, further comprising, in response to determining that the first minimized natural language content is not sufficiently obfuscated (see paragraph [0025]):
performing obfuscation of one or more additional elements of the first minimized natural language content to generate second minimized natural language content (see paragraph [0022] and [0025]). Clark teaches performing obfuscation of additional elements to generate second content. The new subqueries will produce additional elements to be obfuscated in response to the acceptable results;
processing, by the question answering computing system, the second minimized natural language content to generate a second listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0022] and [0025]). Clark teaches processing the second minimized content to generate candidate results with corresponding weights. Clark teaches repeating the process when the results are unacceptable;
determining, by the IPIIM engine, whether or not the second minimized natural language content is sufficiently obfuscated based on the second listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0021], [0022], [0025]). Clark teaches determining whether the results set are obfuscated based on scores and analysis. Clark teaches repeating the process when the results are unacceptable; and
in response to determining that the second minimized natural language content is sufficiently obfuscated, providing the second minimized natural language content as a final minimized natural language content of the electronic document for processing by the requestor computing device (see paragraphs, [0021], [0022] and [0025]). Clark teaches returning the final desired results based on the analysis. Clark teaches repeating the process when the results are unacceptable.

Claim 4:
	Clark discloses:
wherein determining whether or not the first minimized natural language content is sufficiently obfuscated comprises determining whether a correct identity of the protected entity is present in the listing of candidate answers with a corresponding confidence score that is equal to or above a predetermined threshold confidence score (see paragraph [0024]). Clark teaches determining whether a correct identity of the entity is present by calculating the frequency score of the entity.

Claim 5:
	Clark discloses:
receiving a listing of protected entities whose identities are to be protected in content of electronic documents, wherein applying, by the IPIIM engine, natural language processing and analytic analysis on the natural language content to obfuscate the mention of the protected entity and thereby generate the first minimized natural language content comprises identifying mentions in the natural language content that match an entity in the listing of protected entities (see paragraphs [0010] and [0020]-[0022]). Clark teaches receiving a listing of protected entities who identities are to be protects in the document and using natural language processing and analytics to obfuscate the protected entities from the results.

Claim 6:
	Clark discloses:
wherein processing, by the question answering computing system, the first minimized natural language content to generate the first listing of one or more candidate answers and corresponding confidence scores comprises (see paragraph [0022]):
generating a first input question based on the first minimized natural language content (see paragraph [0010]). Clark teaches generating the user inputted question based on the natural language content; and 
processing the first input question by the question answering computing system at least by applying one or more queries to a reference document corpus to generate the first listing of one or more candidate answers (see paragraph [0010]). Clark teaches processing the first input question by applying subqueries to the corpus to generate candidate answers. 

Claim 7:
	Clark discloses:
wherein the requestor computing device is a cognitive computing system that performs operations on the final minimized natural language content without exposing an identity of the protected entity (see paragraph [0037]). Clark teaches performing operations on the final content with exposing the identity such viewing and interacting with results. 

Claim 9:
	Clark discloses:
storing the final minimized natural language content in a minimized electronic document storage for later access or release to requestor computing devices (see paragraph [0037]). Clark teaches storing the final content in the cloud for later use.

Claims 11-17:
	Although Claims 11-17 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1-7, respectively. 

Claim 20:
	Although Claim 20 is a system claim, it is interpreted and rejected for the same reasons as Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Neergaard, United States Patent Publication 2010/0306854 (hereinafter “Clark”).
Claim 8:
	Clark discloses:
wherein the operation performed by the cognitive computing system operates on the natural language content of the electronic document (see paragraph [0018]). Clark teaches operation performed on natural language content of the electronic document.
	
Clark fails to expressly disclose the cognitive computing system  is one of an application for development or a debugging application. 

	Neergaard discloses:
wherein the operation performed by the cognitive computing system is one of an application development operation for developing an application or a debugging operation for debugging an application that operates on the natural language content of the electronic document (see paragraph [0041]). Neergaard teaches the operation performed by the cognitive computing system is one of an application development for developing an application.

 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Clark to include the cognitive system being an application development operation for the purpose of efficiently securing the privacy policies of an organization, as taught by Neergaard. 

Claim 18:
	Although Claim 18 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 8. 

Claim 10:
	Clark fails to expressly disclose the cognitive computing system performs application development operations on the final results that include obfuscated data. 

	Neergaard discloses:
wherein the requestor computing device comprises a cognitive decision support system that performs operations for generating a decision support output (see paragraph [0041]), and wherein the requestor computing device performs, in an application development environment of the requestor computing system, an application development operation for developing an application of the cognitive decision support system based on processing of the final minimized natural language content of the minimized electronic document by the cognitive decision support system (see paragraph [0041]), without exposing the identity of the protected entity to the application development environment (see paragraph [0041]). Neergaard teaches the operation performed by the cognitive computing system such as generating a collection of obfuscated data which is accessible to a development environment in which a developer is able to develop and test programs using the obfuscated data.

 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Clark to include performing application development operations on the final results that include obfuscated data for the purpose of efficiently securing the privacy policies of an organization by testing programs and developing using the obfuscated data, as taught by Neergaard. 

Claim 19:
	Although Claim 19 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 10. 

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Claims 1, 11:
	Applicant argues There is no evaluation in Clark as to whether this process results in a sufficient level of obfuscation. That is, there is nothing in Clark that determines whether or not a minimized natural language content is sufficiently obfuscated, provides that minimized natural language content as a final minimized natural language content of an electronic document for processing by a requestor computing device. 
	The Examiner disagrees. 
	Clark teaches determining whether the results set are obfuscated based on scores and analysis (see paragraphs [0021] and [0022]). Highly sensitive words may be identified in the query, and restricted from being used in the generated subqueries. The user may specify that a particular word is highly sensitive, or the query protector may analyze the terms in the query to identify sensitive words. The query protector may send the subqueries to the search engine, where they are executed against the corpus to retrieve result sets for each subquery (i.e. one or more candidate answers). In one embodiment, the query protector may send the subqueries to multiple search engines to further reduce the potential of observation, as no single search engine would receive and execute all of the subqueries (i.e. sufficiently obfuscated). The query protector may also apply other techniques to obfuscate the query, such as varying the timing of subquery submission and execution, and generating dummy subqueries for execution along with the other subqueries. The query protector may filter and prioritize the result sets obtained using the original query language. By applying the query language specified by the user to the result sets, a supplemental search may be conducted against a more limited corpus of information, reducing noise in the broader subquery results, and identifying the best results for the received query (i.e. based on the listings of one or more candidate answers). In one embodiment, additional weight is given to results containing the previously identified sensitive words (i.e. corresponding confidence score). 
	The claim does not make it clear how to determine the content is “sufficiently obfuscated”. The claim recites it is based on the candidate answers and confidence scores, but it is now clear how it is being done or what analysis/functions are being performed to determine “sufficiently obfuscated”. Clark teaches that the subqueries created by breaking the sensitive terms up in the query and searching different corpus, obfuscates the content and is assigned weights that are based obfuscated results. Thus, Clark discloses this limitations.

Claim 2, 12:
	Applicant argues Clark fails to teach that, in response to determining that the first minimized natural language content is not sufficiently obfuscated, iteratively performing additional minimizations of elements present in the natural language content to increase obfuscation/minimization of elements in the natural language content until a sufficient level of obfuscation is achieved to cause the question answering system to not include a correct identity of the protected entity in the listing of one or more candidate answers with a corresponding confidence score equal to or higher than a predetermined threshold confidence score. 
	The Examiner disagrees. 
Clark teaches a user may iteratively increase the number of generated subqueries if the search does not yield acceptable results. The query protector returns the generated subqueries which may then be sent to one or more search engines for execution for more acceptable results (see paragraph [0025]). Generally, any number of subqueries may be generated. In one embodiment, the query protector generates one subquery for each term in the received query. The number of subqueries generated may be modified based on user preferences. For example, a user may iteratively increase the number of generated subqueries if the search does not yield acceptable results (i.e. additional minimization of elements until desired results are achieved). Methods to obfuscate search queries to protect the confidentiality and secrecy of terms, concepts, and ideas stored therein (i.e. sufficient level of obfuscation is achieved to cause the question answering system to not include a correct identity of the protected entity in the candidate results). Embodiments disclosed herein reference an ontology to identify synonyms and hypernyms of each element of the query. Using these synonyms and hypernyms, a plurality of broader or reduced subqueries may be generated, such that no single subquery has each element of the original query, but that in combination, the subqueries contain all of the elements. The subqueries may be executed on one or more search engines to retrieve respective result sets. Thus, Clark teaches executing additional function to achieve the right level of obfuscation. 

Claims 3 and 13:
	Applicant argues none of this teaches or suggests specifically taking a previously obfuscated version of the original natural language content, and then obfuscating even further the previously obfuscate version, let alone any of the other features that evaluate the sufficiency of the obfuscation specifically based on candidate answers and corresponding confidence scores.
	The Examiner disagrees. 
Clark teaches performing obfuscation of additional elements to generate second content. The new subqueries will produce additional elements to be obfuscated in response to the acceptable results (see above response to arguments to Claims 2 and 12) (see paragraph [0022] and [0025]). Clark teaches processing the second minimized content to generate candidate results with corresponding weights. The process is repeated when the results are unacceptable. Clark teaches determining whether the results set are obfuscated based on scores and analysis. The weighted results are listed and the sensitive information is obfuscated (see the above response to arguments for Claims 1 and 11). Clark teaches returning the final desired results based on the re-analysis because the process is iterative until the results are acceptable.

Claims 4 and 14:
	Applicant argues Clark does not teach that determining whether or not the first minimized natural language content is sufficiently obfuscated comprises determining whether a correct identity of the protected entity is present in the listing of candidate answers with a corresponding confidence score that is equal to or above a predetermined threshold confidence score.
	The Examiner disagrees. 
	Clark teaches determining whether a correct identity of the entity is present by calculating the frequency score of the entity (see paragraph [0024]). The sensitive terms may be marked by a user, or the query protector may perform analytics on the terms of the query to identify sensitive terms. For example, the query protector may determine the inverse document frequency (IDF) score of a term in order to determine how frequently it appears in the corpus of information being searched. The IDF score measures how often a term appears in a corpus, producing a low score for frequent terms, and a high score for infrequent terms. If the IDF score is above a specified threshold, the query protector may determine that the word is too specific and or sensitive, and may exclude it from the subqueries. Additionally, the query protector may identify where the terms are placed in the ontology. If the terms are at leaf nodes of the ontology, or near a leaf node, this may indicate that the terms are too specific, and should be marked as sensitive words. Thus, Clark identifies the correct word and how frequent the word appears. The correct identity of the term is associated with a score. Based on the correct identity of the words, the process is executed to product the finalized results with obfuscations.

Claims 6 and 16:
	Applicant argues Clark fails to teach or suggest that processing, by the question answering computing system, the first minimized natural language content to generate the first listing of one or more candidate answers and corresponding confidence scores comprises: generating a first input question based on the first minimized natural language content and  processing the first input question by the question answering computing system at least by applying one or more queries to a reference document corpus to generate the first listing of one or more candidate answers.
The Examiner disagrees.
Clark teaches generating the user inputted question based on the natural language content (see paragraph [0010]). A query may be received from a user specifying the search terms “banana peel power cell.” Clark teaches processing the first input question by applying subqueries to the corpus to generate candidate answers. the user may trigger an indication to preserve the secrecy of his idea by causing a system to generate a plurality of subqueries based on the query. The system has generated three subqueries, although any number of subqueries may be produced (i.e. applying one or more queries). Subquery 111 reads “fruit power cell,” while subquery 112 reads “biodegradable energy,” and subquery 113 reads “peel power.” In one embodiment, an ontology is used to map terms from the original query to terms used in of the subqueries 111-113 (i.e. applying queries to a reference document corpus). Advantageously, none of the subqueries 111-113 includes each element of the query, namely the overall concept of a “banana peel power cell.” However, in combination, the subqueries 111-113 cover each element of the query. Once the subqueries 111-113 have been generated, the system may execute the subqueries to produce a respective result set for each subquery (i.e. to generate a first listing of candidate results) (see paragraph [0012]). Thus, Clark teaches the limitation of the claim. 
Claims 8, 10, 18, 19:
	Applicant argues the Neergaard reference does not provide any teaching or suggestion that, even if combined with the teachings of Clark, would render obvious the specific features recited in the independent claims. 
	The Examiner disagrees. 
	Clark fails to teach the operation performed by the cognitive computing system is one of an application development operation for developing an application (see paragraph [0041]). Neergaard teaches the operation performed by the cognitive computing system such as generating a collection of obfuscated data which is accessible to a development environment in which a developer is able to develop and test programs using the obfuscated data. However, the original production data in the data source can be kept secure by keeping it inaccessible to the developer. Thus, Clark in combination with Neergaard disclose the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/29/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176